Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Reissue Applications
The present application is one of multiple reissue applications for patent number 9,801,455.  However the present application fails to comply with 37 C.F.R. 1.177 because it does not include an amendment to the specification identifying each of the other reissue applications.  37 C.F.R. 1.177(a) is reproduced below.   
(a) The Office may reissue a patent as multiple reissue patents. If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date. The Office may correct by certificate of correction under § 1.322  any reissue patent resulting from an application to which this paragraph applies that does not contain the required notice.

Declaration
The Reissue Declaration filed with the application is objected to because it fails to identify at least one error upon which the reissue is based.  
The declaration states that the application seeks to broaden at least claim 1, but fails to identify language within claim 1 that is considered to render the original patent to be wholly or partly inoperative or invalid.

See MPEP 1414.

Claim Rejections - 35 USC § 251
Declaration
Claims 9-19 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
Claims 9-19 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the subject 9,801,455 patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 

The reissue application contains claim(s) that are broader than the issued patent claims.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered 
As set forth in MPEP 1412.02, a Three Step analysis is used to determine whether reissue claims impermissibly broaden the claimed subject matter so as to recapture subject matter surrendered in the application for the patent and is applied to reissue claim 9 as follows.
A.     The First Step - Is There Broadening?  
Patent claim 1 recites:
1.	A system comprising:  
a container comprising an adjustable-size interior and an exterior comprising a sticky rubber surface, said sticky rubber surface incapable of adhesion to human skin or clothing; and 
an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said container exterior and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.

Reissue claim 9 recites:  
9. (New) A container system, comprising: 


As such, reissue claim 9 omits the entire portion of claim 1, i.e., the last 9 lines of the claim as it appears in column 8 of the patent. 
Reissue claim 9 is therefore broader than patent claim 1.

B.     The Second Step - Does the Broadening Aspect Relate to Surrendered Subject Matter?
During the examination of U.S. Patent Application 14/139,361 (which issued as the subject ‘455 patent), originally-filed claim 1 was rejected over prior art.  See the office actions mailed April 7, 2015, and October 5, 2016.
In the reply filed February 6, 2017 claim 1 was amended as shown below:
1.  (currently amended) A system comprising:
surface, said sticky rubber surface incapable of adhesion to human skin or clothing; and
an attachment device comprising a first sticky rubber surface, said first sticky rubber surface incapable of adhesion to human skin or clothing and said first sticky rubber surface configured to be friction-based temporarily coupled with said container exterior and a second sticky rubber surface, said second sticky rubber surface incapable of adhesion to human skin or clothing and said second sticky rubber surface configured to be friction-based temporarily coupled with a garment.
In this amendment the sticky rubber surface was recited as being “incapable of adhesion to human skin or clothing.”
Further, in the same Response, Patent Owner argued the “significant differences” between the claims as amended and the elements disclosed in the cited references:
The present disclosure describes, inter alia, sticky or tacky surfaces, which comprise, for example, a rubber or another material of or with moderate stickiness or tackiness.  The sticky rubber surfaces are incapable of adhesion, either to human skin or to clothing, and provide for friction-based temporary coupling.  The sticky rubber surfaces are further incapable of being affixed (permanently or removably) to human skin or clothing.  This type of coupling is significantly different than the structure and functionality of the cited references which, if they disclose the ability to adhere at all, disclose adhesive-based fastening or adhesion, such as bandages or medical patches.  These devices are removably affixed (bandages) and not friction-based and temporary (sticky or tacky surface).  In particular, amended independent claims 1, 9 and 17 all recite a sticky rubber surface or surfaces that is not capable of adhesion to human skin or to clothing, and claims 1 and 9 recite that the coupling of the sticky rubber surface(s) are friction-based and temporary.



C.     The Third Step - Are the Broadened Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
According to the Third Step, if the SGL has not been entirely eliminated in the reissue claim, there may be recapture.  As set forth in MPEP 1412.02(II)(C) (in pertinent part):
2) If the SGL has not been entirely eliminated from a claim in the reissue application (i.e., the amendment narrowing the claim or the argued limitation has not been entirely eliminated from the claim in the reissue application), but rather it has been made less restrictive in the reissue application claim (such that the claim is broadened), the analysis (based on In re Mostafazadeh, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011) and In re Youman, 679 F.3d 1335, 102 USPQ2d 1862 (Fed. Cir. 2012)) is as follows: 
It must be determined what portion of the amendment or argued limitation has been retained, and whether the retained portion materially narrows the original claims to avoid recapture.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In both situations 1 and 2, even "[i]f the modified limitation does not materially narrow (or, in other cases, the limitation is eliminated)," it may be that "the reissued claims were materially narrowed in other respects so that the claims have not been enlarged, and hence avoid the recapture rule."  Youman, 679 F.3d at 1347, 102 USPQ2d at 1870. In other words, even if the modified limitation does not materially narrow, the reissue applicant may have added a new limitation that still relates to surrendered subject matter (e.g., same characteristic or concept).  The material narrowing must relate to what was amended or argued by applicant in the original application, to define the claim over the art.  Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  If the reissue applicant believes that "the reissued claims were materially narrowed in other respects," the reissue applicant should explicitly what limitation has been added to the claims to materially narrow and how it materially narrows the claims. 
Returning to the instant application, new reissue claim 9 omits the entire recitation of the attachment device. 
Reissue claim 9 does add that the container body has a separate adjustable size exterior portion and that the interior portion contains an opening code capable of collapsing, however, this limitation is not related to the surrendered subject matter of the sticky rubber surfaces.
Therefore, while claim 1 contains limitations not found in the originally-filed patent claim 1, the narrowing is not in the area of the surrendered subject matter. 
As such, claim 9, and its dependent claims 10-19, impermissibly recapture subject matter surrendered during the original prosecution of the ‘455 patent.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The disclosure of the subject ‘455 patent lacks a description of the container body having a “separate adjustable-size exterior portion” as recited in reissue claim 9.  Moreover, there is no support for a “separate” exterior portion, or an “adjustable-size” exterior portion.
This is a new matter rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is indefinite because it is unclear what is meant by a “separate” adjustable-size exterior portion, or how the interior and exterior portions can be separate yet “integral” with one another.
The claim further recites that the adjustable-size interior portion contains an opening, but it would seem that the interior portion itself is actually an opening inasmuch 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-11 and 13-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Scialdone (U.S. Patent 3,797,715).
Scialdone discloses a container system comprising a container body 12 made of a thin leather and having an outside surface 39 made of unfinished simple leather soft suede in an inside surface 40 covered by a soft spongy rubber-like material 41.  The outer surface 39 is described as being supple, and as described in the paragraph bridging columns 2 and 3, the container 12 conforms closely to the shape of the wearer. Given these teachings, the container 12 would inherently be flexible enough to be somewhat collapsible when the interior portion is empty while allowing the shape of the 
The suede surface 39 and/or spongy rubber like material 41 comprise a sticky surface incapable of adhesion to human skin or clothing, the sticky surface configured for friction-based temporary coupling with a garment.
With respect to claims 10 and 11 the sticky surface 41 comprises a rubber material which would include rubber and polyurethane rubber.
With respect to claims 13 and 14 the surfaces 39 and 40 are the 1st side and the 2nd side of the adjustable size exterior portion. 
With respect to claim 15, the adjustable-size interior portion is configured to receive a handgun.
With respect to claims 16 and 17, while the adjustable-size interior portion is not expressly described as receiving an item other than a handgun, it is nevertheless “configured” to receive a portable electronic device such as a mobile phone. 
With respect to claims 18 and 19, the container body is configured to be located inside a pocket or inside a waistband of a garment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 9 and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook in view of Young.
Cook (U.S. Patent 4,485,947) discloses a container system comprising a container body 10 having an adjustable-size interior portion and a separate adjustable-size exterior portion as shown in figures 1, 3, and 4.  The adjustable-size interior portion is integral with the adjustable-size exterior portion. The opening is capable of collapsing when the adjustable-size interior portion is empty as shown in figure 1.
The exterior portion includes 1st and 2nd sides, however the exterior portion is not described as comprising a sticky surface. 
Young (U.S. Patent Application Publication 2003/0205595) teaches a container system in which a container 11 comprises a sticky surface 31B on 1st and 2nd exterior sides of the container.  The sticky surface is incapable of adhesion to human skin or clothing and is configured for friction-based temporary coupling with a garment.
From this teaching that would have been obvious to those of ordinary skill at the time of the invention to modify the container of Cook to include a sticky surface on at least 1 of the 1st and 2nd exterior surfaces in order to reduce movement of the container when worn as described in Cook or when placed in a pocket.  This would produce the predictable result of providing the container with a friction-based temporary coupling with a garment.
said adjustable size exterior portion comprising a sticky surface, said sticky surface incapable of adhesion to human skin or clothing, said sticky surface configured for friction-based temporary coupling with a garment.

With respect to claims 13-14, see this discussion above with respect to claim 9.
With respect to claims 16 and 17, the adjustable sized interior is configured to receive a portable electronic device such as a mobile phone.
With respect to claim 18, the container body is configured to be located inside a pocket of said garment.
With respect to claim 19, the container body is configured to be located inside a waistband of said garment.

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cook in view of Young as applied to claim 9 above, and further in view of Bullock.
The sticky surface on the container of Cook as modified by Young does not comprise a rubber material.
Bullock teaches a container similar to those of Cook and Young which includes a variety of elements for holding the container in place. As shown in figure 6, a hook and loop type fasteners 60 may be used; and as shown in figure 7 a non-slippery material 70 may be used. As described in paragraph 0047, the non-slippery material maintains the container in the pocket of a garment.
.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 12, 2020 has been considered and placed of record.   
References which do not have dates have been lined through and not considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references show other holsters and wearable attachment devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The examiner can normally be reached on M-F 9:00-4:00.

http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen D Lillis can be reached on 571-272-6928.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             

Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferee: /SC/

Conferee: /E.D.L/                            SPRS, Art Unit 3993       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.